Action to recover disability benefits and premiums paid while plaintiff was disabled, upon four policies of life insurance issued by defendant; and to recover various sums of money alleged to be the difference between the total disability benefits actually paid by defendant from December 15,1931, to the date of the commencement of the action, and the sums which plaintiff claimed he was actually entitled to receive. Judgment in favor of defendant unanimously affirmed, with costs. No opinion. Present — McAvoy, Merrell, O’Malley, Townley and Untermyer, JJ.